   Case 2:20-cr-00494-SDW Document 2 Filed 06/17/20 Page 1 of 1 PageID: 10




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                MINUTES OF PROCEEDINGS

NEWARK                                                              DATE: June 17, 2020
JUDGE: Susan D. Wigenton

COURT REPORTER: Joanne Sekella

DEPUTY CLERK: Carmen D. Soto

Title of Case:                                                      Docket# 20-494

U.S.A. v. SAMORA PATTERSON

Appearances:
Sean Sherman, AUSA for Gov
K. Anthony Thomas, Esq. (AFPD) for Dft,

Nature of Proceeding:     INITIAL/ARRAIGNMENT ON INDICTMENT

All parties present via Zoom videoconference.
Order to proceed via videoconference to be filed.

Maximum penalties placed on the record;
All conditions of release as previously set to remain in effect.

Deft waived reading of the Indictment;
Deft advised of the charges and penalties in the Indictment and plead Not Guilty to all counts of
the Indictment;

Continuance order signed and filed.
Scheduling order signed and filed.


Time Commenced        11:05 a.m.
Time Adjourned        11:25 a.m.
Total time:           20 mins.

cc: chambers                                                  Carmen D. Soto
                                                              Deputy Clerk
